8 U.S. 179 (____)
4 Cranch 179
DIGGS AND KEITH
v.
WOLCOTT.
Supreme Court of United States.

*180 The case was argued upon its merits by C. Lee and Swann for the appellants, and by P.B. Key for the appellee.
THIS was an appeal from a decree of the circuit court for the district of Connecticut, in a suit in chancery.
The appellants, Diggs and Keith, had commenced a suit at law against Alexander Wolcott, the appellee, in the county court for the county of Middlesex, in the state of Connecticut, upon two promissory notes given by Wolcott to one Richard Matthews, for the purchase of lands in Virginia, and by him indorsed to the appellants; whereupon Wolcott filed a bill in chancery in the superior court of the state, against the appellants Diggs and Keith, and also against Robert Young and Richard Matthews, praying that Diggs and Keith might be compelled to give up the two notes to be cancelled, or be perpetually enjoined from proceeding at law for the recovery thereof, &c.
This suit in chancery was removed by the appellants from the state court into the circuit court of the United States for the district of Connecticut, where it was decreed that Diggs and Keith should, on or before a certain day, deliver the notes to the clerk of the court, and in default thereof should forfeit and pay to Wolcott 1,500 dollars; and that they should be perpetually enjoined, &c. and that Robert Young should repay to the appellee the amount of principal and interest which the latter had paid on account of the purchase of the lands; and that the appellee should deliver up to the clerk the surveys of the lands, and the bond of conveyance; and in default thereof should pay to R. Young the sum of 20,000 dollars.